DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, recites the limitation “the spacer layer” in line 4. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution “the spacer layer” will be interpreted as “the first spacer”.
Regarding claim 18, recites the limitation “the isolation structure” in line 2. There is insufficient antecedent basis for this limitation in the claim as claim 15 on which this claim depends does not recite “an isolation structure” rather claim 17 recites “an isolation structure”. In the interest of compact prosecution, the office is suggesting to change dependence to claim 17 instead of claim 15.
Regarding claim 19, recites the limitation “the isolation structure” in line 2. There is insufficient antecedent basis for this limitation in the claim as claim 15 on which this claim depends does not recite “an isolation structure” rather claim 17 recites “an isolation structure”. In the interest of compact prosecution, the office is suggesting to change dependence to claim 17 instead of claim 15.
Regarding claim 20, recites the limitation “the isolation structure” in line 2. There is insufficient antecedent basis for this limitation in the claim as claim 15 on which this claim depends does not recite “an isolation structure” rather claim 17 recites “an isolation structure”. In the interest of compact prosecution, the office is suggesting to change dependence to claim 17 instead of claim 15.
Regarding claim 9-14, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-4, 5, 8, 10-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US publication 2018/0374791 A1), hereinafter referred to as Smith791.

Regarding claim 1, Smith791 teaches a fin field effect transistor device structure (fig. 39 and related text), comprising: a first fin structure (A, examiner markup below) and a second fin structure (B, examiner markup) on a substrate (S, examiner markup); a spacer layer (C, examiner markup) surrounding the first fin structure and the second fin structure (fig. 39); a power rail (D, examiner markup) over the spacer layer between the first fin structure and the second fin structure (fig. 39); and a first contact structure (G, examiner markup) covering the first fin structure and connected to the power rail (fig. 39).


    PNG
    media_image1.png
    510
    629
    media_image1.png
    Greyscale




	


Regarding claim 3, Smith791 teaches wherein the power rail is in contact with the spacer layer (fig. 39).
Regarding claim 4, Smith791 teaches further comprising: an isolation structure (F, examiner markup above) on the spacer layer (fig. 39).
Regarding claim 5, Smith791 teaches wherein a portion of the spacer layer is between the isolation structure and the first fin structure (fig. 39).
Regarding claim 8, Smith791 teaches a fin field effect transistor device structure (fig. 20 and related text), comprising: a first fin structure (A, examiner markup below) on a substrate (B, examiner markup); a first spacer (C, examiner markup) on sidewalls of the first fin structure (fig. 20); a power rail (D, examiner markup) over the first spacer (fig. 20); a second spacer (F, examiner markup) on sidewalls of the first spacer and on the power rail (fig. 20); and a first contact structure (E, examiner markup) over the first fin structure and a portion of the power rail (fig. 20).

    PNG
    media_image2.png
    759
    648
    media_image2.png
    Greyscale



Regarding claim 10, Smith791 teaches wherein a sidewall of the second spacer is in contact with a sidewall the first spacer (fig. 20).
Regarding claim 11, Smith791 teaches further comprising: a first isolation structure (G, examiner markup above) on the power rail (fig. 20).
Regarding claim 15, Smith791 teaches a fin field effect transistor device structure (fig. 39 and related text), comprising: a first fin structure (A, examiner markup above, fig. 39) and a second fin structure (B, examiner markup) on a substrate (S, examiner markup); a spacer layer (C, examiner markup) surrounding the first fin structure and the second fin structure (fig. 39); a power rail (D, examiner markup) over the substrate between the first fin structure and the second fin structure (fig. 39); a first contact structure (G, examiner markup) over the first fin structure and a portion of the power rail (fig. 39), wherein the spacer layer is in contact with a sidewall of the first contact structure (fig. 39); and a second contact structure (H, examiner markup) over the second fin structure (fig. 39).

Regarding claim 16, Smith791 teaches wherein a top surface of the first contact structure is lower than a top surface of the second contact structure (fig. 39).
Regarding claim 17, Smith791 teaches further comprising: an isolation structure (F, examiner markup) over the power rail between the first fin structure and the second fin structure (fig. 39).
Regarding claim 18, Smith791 teaches wherein the isolation structure is in contact with the first contact structure and separated from the second contact structure (fig. 39).
Regarding claim 19, Smith791 teaches wherein a top surface of the isolation structure is higher than a top surface of the first fin structure (fig. 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith791, as applied to claim 1 above, and further in view of Lin et al. (US publication 2017/0186683 A1), hereinafter referred to as Lin683.

Regarding claim 2 Smith791 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Smith791 does not explicitly teach further comprising: a seed layer between and in contact with the power rail and the spacer layer.
Smith791 in view of Lin683 teaches further comprising: a seed layer between and in contact with the power rail and the spacer layer ([0025], fig 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith791with that of Lin683 so that further comprising: a seed layer between and in contact with the power rail and the spacer layer for improved metal deposition and thus better electrical properties.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith791, as applied to claim 1 above, and further in view of Chai et al. (US publication 2017/0243760 A1), hereinafter referred to as Chao760.

Regarding claim 6 Smith791 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Smith791 also teaches further comprising: a structure (E, examiner markup above) over the first fin structure covered by the first contact structure (fig. 39).
Smith791 does not explicitly teach an epitaxial structure.
Chao760 teaches an epitaxial structure (60, [0054-0055], fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith791with that of Chao760 so that further comprising: a first epitaxial structure over the first fin structure covered by the first contact structure for improved electrical properties.
Regarding claim 7 Chao760 further comprising: a metal semiconductor compound layer (75, [0059-0063]) between the first contact structure and the first epitaxial structure (fig. 16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,665 B2 and Patent No. 11,404,320 B2
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-20 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 10,672,665 & Patent No. 11,404,320 and is obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828